Title: To James Madison from Louis-André Pichon, 25 July 1801
From: Pichon, Louis-André
To: Madison, James


George Town 25 Juillet 1801. 6 Thermidor an 9
Citizen Pichon has to direct his thanks to the Secretary of state for the ready communication made to him of the sanitary regulations provided by the United States: the Same are translating and will be transmitted to France.
Cn. Pichon has to acknowledge the receit of the Secretary of state’s list of captures made by the United States which are, under the Treaty, liable to restitution. As the idea is Suggested in that document that a more correct list may be procured, Cn. Pichon will make no remark upon it; but he will only State, in order that no acquiescence on his part, in that document, may be implied, That there are, to his knowledge, cases not comprised in the Statement, which he will take a proper opportunity of laying before the Secretary of state.
It being understood by Cn. Pichon that owing to the constitutional laws of this country Some impediments may stand in the way of even a partial execution of the Treaty, as long as the Same has not been exchanged, he will wait untill that transaction has taken place, which soon must be known here, in order to make more direct applications under or to make any remark that may occur upon the letter which the Secretary of State has written him on the 16th. July in answer to seve⟨ral⟩ questions proposed by Cn. Pichon.
Inclosed are two letters: one to General La crosse in behalf of Mr. J. R. Livingston, as desired by Mr. Madison; the other adressed to Mr. Livingston himself which Mr. Madison is desired to forward with that to Gnl. Lacrosse.
L. A. Pichon
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:259). RC in a clerk’s hand, signed by Pichon. Tr in French. Filed with RC are copies of: a list of French ships captured by the U.S. before 30 Sept. 1800 and libeled but not condemned in federal courts and an incomplete register of French vessels captured since then; Attorney General Charles Lee to the secretary of the navy, 23 Nov. 1800, discussing legal questions raised by the irregular condemnation and sale of captured French ships; the secretary of the navy’s circular letter to commanders of U.S. warships, 29 Nov. 1800, warning that the portion of prize monies from the sale of French captures in the Caribbean due to the U.S. should be forwarded to the Navy Department; and a list of French ships captured and sold without any regular proceedings in U.S. courts.


